Citation Nr: 0924723	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk





INTRODUCTION

The Veteran had active service from June 1955 to August 1959 
and from November 1960 to June 1966.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss.  


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
within one year of service separation and is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated August 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstances of this case.  
In this regard, the record for review contains the Veteran's 
service treatment records and private treatment records, and 
the Veteran was afforded the Veteran a VA examination in 
December 2006 with a medical opinion provided in February 
2007.   In addition, the Veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board 
concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

The Veteran filed a service connection claim for bilateral 
hearing loss in July 2006.  He contends that his bilateral 
hearing loss is the result of the exposure to big guns firing 
on Naval ships, his open cockpit basic flight training, and 
his open hatch and canopy aircraft carrier type flying.  The 
Veteran claims no after service noise exposure.  The RO 
denied the claim.  The Veteran appealed this decision.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as high frequency sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  

The Veteran submitted private audiological evaluations dated 
in March 2000 and June 2006.  Both confirmed the presence of 
hearing loss, but contained no opinion as to the etiology of 
the hearing loss or any relationship to service.  

A December 2006 VA examination shows that the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
30
60
75
70
LEFT
10
25
65
70
70

Speech recognition scores were 68 percent in the right ear 
and 46 percent in the left ear.  As a result of this test, 
the examiner diagnosed the Veteran with a bilateral mild to 
severe high frequency sensorineural hearing loss 

As the record shows a diagnosis of bilateral hearing loss, 
the next issue is whether there is any evidence of in service 
incurrence.  However, the evidence does not show that the 
Veteran incurred a hearing impairment in service or 
manifested a continuity of symptomatology indicative of a 
hearing disorder in the first several years after discharge 
from active service.  

The service treatment records do not indicate that the 
Veteran complained about any hearing impairment or sought 
treatment for ear related problems while in active service.  
The May 1951 ROTC examination shows that the Veteran 
registered a 15/15 on the whisper and spoken voice test.  The 
June 1955 pre-flight physical exam shows that upon entrance 
into active duty, the Veteran registered a 15/15 on the 
whisper and spoken voice test.  In the June 1966 release from 
active duty examination the Veteran underwent an audiometer 
test.  The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As this evaluation was 
conducted prior to October 1967, the Board has converted the 
ASA units to ISO units as shown below:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
15
5
LEFT
5
0
0
20
10

The final service record was an annual physical from July 
1968, while the Veteran was in the Navy Reserve.  The 
audiometric readings, as shown below were:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
0
0
0
5
10

These results do not demonstrate that the Veteran had a 
hearing impairment during service.  Additionally, review of 
the service treatment records contains no evidence of 
complaints, treatment, or diagnosis of ear disease or hearing 
loss.

The first evidence of the Veteran's hearing loss was the 
March 2000 audiological test, taken decades after discharge.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  The 
Veteran contends that there is medical evidence from 
physicals taken as an airline pilot.  The Veteran submitted 
email correspondence showing his attempt to obtain these 
records.  However, he was not able to obtain these records, 
and, therefore, the evidence is not of record and will not be 
considered by the Board.  From the Veteran's own account, he 
did not start noticing his hearing loss until around 30 years 
ago, which is still decades after leaving active service.  
Since there is no diagnosis of hearing loss within one year 
after discharge from service, entitlement to service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

As there is no evidence of bilateral hearing loss during 
active service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current hearing loss and any noise 
exposure in service.  The only evidence provided by the 
Veteran in order to establish a link was a National Institute 
on Deafness and other Communicative Disorders (NIDCD) fact 
sheet, a fact sheet from Healthy Hearing and Balance Care, a 
letter from Rick Saber, and an article from the El Paso 
Times.

The NIDCD fact sheet states that when a person is exposed to 
loud noise over a long period of time, symptoms of noise 
induced hearing loss (NIHL) will increase gradually.  
However, the Veteran was removed from the claimed loud noise 
exposure decades before the first evidence of hearing loss in 
March 2000.  Also, there is no evidence that the loud noise 
exposure resulted in hearing loss.  The fact sheet also 
states that someone with NIHL may not even be aware of the 
loss, but that it can be detected with a hearing test.  As 
noted above, the service treatment records show that, 
according to the audiometric test, the Veteran did not have 
hearing loss as late as July 1968, almost two years after 
service. 

While the fact sheet from Healthy Hearing and Balance Care 
states that chronic exposure to loud noise will lead to a 
loss of hearing, it also states that most people show some 
signs of hearing loss after fifty years of age and that the 
ability to hear high frequencies is the most affected.  The 
Board notes that the first evidence of hearing loss was from 
March 2000, when the Veteran was over 60 years of age.

The letter from Rick Saber contains instructions on how to 
receive a positive nexus opinion for hearing loss for VA 
claims.  The Veteran provided this letter, but there is no 
positive nexus opinion on record. 

The article in the El Paso Times states that members of the 
military have lost their hearing because of exposure to 
extremely loud noise.  However, this article does not bear 
any relevance to this Veteran and his claim.

The Veteran contends that he was not provided with any 
medical evidence for the VA examiner's conclusion that his 
hearing loss was not related to service.  However, in the 
examiner's opinion, the examiner states that he came to the 
conclusion after reviewing the claims file and the most 
recent audiological assessments.  The Veteran also stated 
that the examiner told him that he thought his hearing loss 
was noise induced.  However, nowhere in the record is there 
an opinion by the examiner or anyone else that states that 
the hearing loss was noise induced.

Lay persons can provide an account of observable symptoms, 
such as in this case the Veteran stated that he has had 
difficulty hearing.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
an injury or disease in service have no probative value 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran is not a licensed health care 
professional; therefore, his assertions are not competent 
medical evidence and do not prove a relationship between his 
hearing impairment and exposure to noise during active 
service.  

The only competent, probative medical evidence of record 
indicates that any bilateral hearing loss that the Veteran 
has is not related to his active service.  In the December 
2006 examination, the examiner could not initially form an 
opinion without speculation because he did not have access to 
the service treatment records.  However, in February 2007 
after reviewing the Veteran's service treatment records, the 
examiner opined that the Veteran's current hearing loss is 
not the result of service connected noise exposure.  The 
rationale used by the examiner was that the evidence in the 
service treatment records indicated that the Veteran's 
hearing was normal at the time of his discharge from service 
and he did not have any complaints of tinnitus at that time.  
The examiner also noted that test results did not change 
between 1960 through 1966.  A July 1968 Naval Reserves 
audiogram was also normal.  The examiner came to this 
conclusion after reviewing the claims file, including the 
service treatment records.  The Veteran contends that the 
examiner told him that his hearing loss was noise induced, 
however, there is no evidence of this on record.  As there is 
no medical evidence to refute the examiner's opinion, the 
Board finds that the medical evidence is against the 
Veteran's claim.  Simply put, there is no medical evidence, 
and the question as to the etiology of the Veteran's hearing 
loss and any relationship to service is a medical question, 
that relates the Veteran's hearing loss, first shown more 
than one year following separation from service, to that 
service.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss is not established.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


